DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (2003/0197294) in view of Harris (4,721,589).
Regarding claim 7, Shirai et al. discloses a method for controlling a temperature of a molding die, comprising the steps of:
determining, by a pressure sensor 57, an operating pressure of the liquid in the recirculation system – channels A, B, C, and D; 
determining, by a temperature sensor 53, an operating temperature of the liquid in the recirculation system – channels A-D;  
receiving, by a controller 61, the operating pressure and the operating temperature [0007];  
comparing, by the controller 61/51c, the received operating temperature to a threshold/predetermined temperature as a function of the operating pressure [0008];  and adjusting, by the controller, an output of a heat exchanger in the recirculation system when the operating temperature is beyond the threshold temperature [0008]-[0010].
wherein each of the plurality of temperature controllers 51c may be activated or stopped when the pressure sensor 57 indicated an operating pressure below a predetermined value [0010].
Shirai et al. further discloses that each and all temperature controllers 51a can be activated based on the actual measured pressure from the pressure sensor 57 of the cooling/heating water in the heat exchange channels A-D [0010]. 
	However, Shirai et al. fails to disclose a step of determining, by the controller, a threshold temperature from a plurality of threshold temperatures based on the received operating pressure, wherein each threshold temperature of the plurality of threshold temperatures is associated with one or a range of pressures; comparing, by the controller, the received operating temperature to the threshold temperature as a function of the operating pressure.
	Harris discloses a method for control a temperature of a molding material, including a controller 38, 41, 71, a temperature sensor 37, cooling coils 20, pressure sensor 34, 35, 40, wherein the controller setpoints are modified through a current divider network 42, such that the pressure of the melt and/or cooling fluid is controlled based on the modification of setpoint temperature at each controlled zone, wherein the control method comprises the step of comparing the digitized melt pressure indication with the melt pressure setpoint in the memory and, depending on that comparison, appropriately modifying the melt temperature setpoint in the memory, comparing the digitized melt temperature indication with the melt temperature setpoint in the memory and, depending on that comparison, appropriately modifying the temperature setpoints of each zone in the memory, comparing the digitized temperature indication for each zone with the corresponding setpoint for the zone in the memory and, depending on that comparison, providing an output signal 74 for each zone. The output signal is formulated pursuant to the chosen control algorithm, for example, the typical, known PID equation used to formulate the output control signal for a particular departure of sensed temperature from temperature setpoint, which is used to control the flow of coolant in the cooling coils 20, col. 9, lines 6-63.
	Because the pressure and the temperature of the coolant and the pressure and the temperature of the molding material are directly related, by controlling the pressure/temperature of the coolant would inherently controlling the pressure/temperature of the molding material and vice versa.   It would have been obvious to one of ordinary skill in the art to modify the method in Shirai et al. by chosen a control algorithm to adjust the temperature setpoint as a function of pressure as taught by Ander et al. so that the temperature of the coolant can be control more precisely based on the actual temperature and pressure readings from the sensors during the molding process.  

Applicant’s arguments with respect to claims 7 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although Shirai et al. fails to disclose the step of controlling the temperature of the cooling fluid by adjusting the threshold temperatures as a function of a pressure, Ander et al. the control process, including the step of adjusting and setting a temperature threshold/setpoint as a function of the received operating pressure in order to precisely regulate the temperature of the coolant so that the molding material can be cooled appropriately. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743